Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

New England Urogynecology, P.C.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-518
Decision No. CR2560

Date: June 26, 2012

DECISION

Sujatha Rajan, M.D., who practices as New England Urogynecology, P.C. (NEU),
Petitioner, appeals the determination of NHIC, Corp. (NHIC), a Medicare contractor,
regarding Petitioner’s effective date of Medicare enrollment. I grant the Centers for
Medicare & Medicaid Services’ (CMS’s) motion for summary judgment, finding that
Petitioner’s effective date of enrollment is September 23, 2011. I find, however, that
Petitioner’s retrospective date for billing privileges commenced on August 24, 2011, not
August 25, 2011, as NHIC and CMS determined.

I. Background
Sujatha Rajan, M.D., a urogynecologist, is the owner of NEU. CMS Exhibit (Ex.) 2, at 3.

On September 23, 2011, NHIC received an application from Dr. Rajan to enroll NEU as a
supplier in Medicare.' On the same day, NHIC received an application from Dr. Rajan to

' A “supplier” furnishes services under Medicare and the term applies to physicians or
other practitioners that are not included within the definition of the phrase “provider of
services.” Social Security Act (Act) § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of
services,” commonly shortened to “provider,” includes hospitals, critical access hospitals,
skilled nursing facilities, comprehensive outpatient rehabilitation facilities, home health
change her Medicare information. CMS Exs. 2, 3. NHIC approved both applications,
with an effective date of August 25, 2011.’ Petitioner requested reconsideration, asking
NHIC to change the effective date to August 3, 2011, the date Dr. Rajan began seeing
Medicare patients as NEU. Ina reconsideration decision dated March 5, 2012, NHIC
declined to do so. CMS Ex. 6, at 1-2. On March 30, 2012, Petitioner filed a hearing
request, accompanied by several attachments. CMS filed a motion for summary
judgment and brief (CMS Br.), accompanied by six exhibits (CMS Exs. 1-6), on May 2,
2012. CMS Ex. | includes copies of all the attachments filed by Petitioner with her
hearing request on March 30, 2012. Dr. Rajan responded for Petitioner on May 29, 2012,
with a brief and Petitioner’s Motion for Summary Judgment in letter form (P. Br.). With
Petitioner’s brief and Motion, Dr. Rajan filed a document which she asserts constitutes all
her “Medicare claims” for August 2011. I have marked this document as P. Ex. 1. In the
absence of objection, I admit CMS Exs. 1-6 and P. Ex. | into evidence.

II. Applicable Law

The Act authorizes the Secretary of Health and Human Services (Secretary) to
promulgate regulations governing the enrollment process for providers and suppliers.

Act §§ 1102, 1866(j); 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s regulations, a
provider or supplier that seeks billing privileges under Medicare must “submit enrollment
information on the applicable enrollment application. Once the provider or supplier
successfully completes the enrollment process . .. CMS enrolls the provider or supplier
into the Medicare program.” 42 C.F.R. § 424.510(a).

agencies, hospice programs, and a fund as described in sections 1814(g) and 1835(e) of
the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and
suppliers is important because they are treated differently under the Act for some
purposes.

> Both NHIC’s November 21 and 28, 2011 letters approving Petitioner’s enrollment and
change of information applications, and the reconsideration decision of March 5, 2012,
state that Petitioner’s effective date of Medicare participation is August 25, 2011. CMS
Exs. 5, 6. It is undisputed, however, that NHIC received the applications from Petitioner
that it subsequently approved on September 23, 2011. The applicable regulations, as
discussed below, require the receipt date of an enrollment application to control as the
effective date of enrollment, while permitting a supplier to retrospectively bill for 30 days
prior to the effective date. 42 C.F.R. § 424.521(a)(1). Thirty days prior to September 23,
2011, is August 24, 2011. Thus, as discussed below, I treat August 24, 2011, as the
earliest date on which Petitioner could begin submitting claims because, under law, the
effective date of Petitioner’s enrollment must be September 23, 2011.

A “provider or supplier must submit a complete enrollment application and supporting
documentation to the designated Medicare fee-for-service contractor,” and the application
must include “complete . . . responses to all information requested within each section as
applicable to the provider or supplier type.” 42 C.F.R. § 424.510(d)(1)-(2).

The effective date of enrollment for physicians and physician practice organizations is set
as follows:

The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner organizations is
the later of the date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing services at a
new practice location.

42 C.F.R. § 424.520(d). In addition, CMS permits limited retrospective billing as
follows:

Physicians, nonphysician practitioners and physician and nonphysician
practitioner organizations may retrospectively bill for services when a
physician or nonphysician practitioner or a physician or a nonphysician
practitioner organization have met all program requirements, including
State licensure requirements, and services were provided at the enrolled
practice location for up to—

(1) 30 days prior to their effective date if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries, or

(2) 90 days [in certain emergencies.]
42 CFR. § 424.521(a).
III. Issue
The issue in this case is whether CMS had a legitimate basis for finding that September
23, 2011, is the effective date for Petitioner’s Medicare enrollment and billing privileges,
and, thus, whether August 24, 2011, is Petitioner’s retrospective billing date.

IV. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.
A. This case is appropriate for summary judgment.

Both parties argue that they are entitled to summary judgment. The Departmental
Appeals Board (Board) stated the standard for summary judgment:

Summary judgment is appropriate when the record shows that there is no

genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment

bears the initial burden of showing that there are no genuine issues of

material fact for trial and that it is entitled to judgment as a matter of law... .

If the moving party carries its initial burden, the non-moving party must “com
forward with ‘specific facts showing that there is a genuine issue for trial.’””.. . To
defeat an adequately supported summary judgment motion, the non-moving party
may not rely on the denials in its pleadings or briefs, but must furnish evidence of
a dispute concerning a material fact -- a fact that, if proven, would affect the
outcome of the case under governing law. . . . In determining

whether there are genuine issues of material fact for trial, the reviewer must

view the evidence in the light most favorable to the non-moving party, drawing
all reasonable inferences in that party’s favor.

Senior Rehabilitation & Skilled Nursing Center, DAB No. 2300, at 3 (2010) (citations
omitted). An Administrative Law Judge’s (ALJ’s) role in deciding a summary judgment
motion differs from its role in resolving a case after a hearing. The ALJ should not assess
credibility or evaluate the weight of conflicting evidence. Holy Cross Village at Notre
Dame, Inc., DAB No. 2291, at 5 (2009). The Board has further stated, “[i]n addition, it is
appropriate for the tribunal to consider whether a rational trier of fact could regard the
parties’ presentation as sufficient to meet their evidentiary burden under the relevant
substantive law.” Dumas Nursing and Rehabilitaion, L.P., DAB No. 2347, at 5 (2010).

Neither party has requested that I convene an in-person hearing to take testimony with
regard to any factual issues raised in this case. Thus, I could decide the case based
simply on the parties’ briefs and documentary exhibits, and not under the stricter
principles governing summary judgment. However, as I discuss below, Petitioner has not
furnished evidence of a genuine dispute concerning a material fact. Thus, summary
judgment in favor of CMS is appropriate.

B. NHIC’s September 23, 2011 receipt of Petitioner’s enrollment application
necessarily determines Petitioner’s effective date and retrospective billing
privileges.

It is undisputed that on September 23, 2011, NHIC received an enrollment application for
NEU, and Dr. Rajan’s application to change her Medicare information. CMS Exs. 2, 3.
By letters dated November 21 and 28, 2011, NEU’s enrollment application and
Dr. Rajan’s change of information were approved, and NHIC gave Petitioner an effective
date of August 25, 2011. CMS Ex. 5. Petitioner requested reconsideration, asking NHIC
to change the effective date to August 3, 2011. In a reconsideration decision dated March
5, 2012, NHIC upheld the August 25, 2011 effective date, noting that the date was 30
days prior to the receipt of the application resulting in Petitioner’s approval. CMS Ex. 6.

The determination of the effective date of Medicare enrollment is governed by 42 C.F.R.
§ 424.520. As noted above, section 424.520(d) provides that the effective date for
enrollment for physicians and physician practitioner organizations (among others), is “the
later of the date of filing of a Medicare enrollment application that was subsequently
approved by a Medicare contractor or the date an enrolled physician or nonphysician
practitioner first began furnishing services at a new practice location.” (Emphasis
added). The “date of filing” is the date that the Medicare contractor “receives” a signed
provider enrollment application that the Medicare contractor is able to process to
approval. 73 Fed. Reg. 69,726, 69,769 (Nov. 19, 2008). It is well-settled that the date of
filing is the date the Medicare contractor receives an approvable application. Jennifer
Tarr, M.D., DAB CR2299 (2010); Michael Majette, D.C., DAB CR2142 (2010); Roland
J. Pua, M.D., DAB CR2163 (2010); Rizwan Sadig, M.D., DAB CR2401 (2011).

Although NHIC erroneously referred to August 25, 2011, as Petitioner’s effective date in
its letters dated November 21 and 28, 2011, and in its March 5, 2012 reconsideration
decision (CMS Exs. 5, 6), the regulations require a Medicare contractor to assign the date
of receipt of an enrollment application as the effective date while permitting the
contractor to grant retrospective billing privileges for 30 days prior to the effective date.
42 C.F.R. § 424.521(a)(1). Thus, as noted above, I treat NHIC’s action as if it intended
September 23, 2011, as the effective date of Petitioner’s enrollment, as that is required by
law. Thirty days prior to September 23, 2011, is August 24, 2011. Thus, August 24,
2011, is the earliest date on which Petitioner could be authorized to submit Medicare
claims.

Petitioner’s concern as expressed here is that it has not been paid for care provided to
Medicare beneficiaries from August 3, 2011 (the date Dr. Rajan began her practice as
NEU) through August 24, 2011 (the date on which Petitioner is allowed to commence
filing Medicare claims). Petitioner does not argue that NHIC actually received either the
enrollment application for NEU or Dr. Rajan’s application concerning a change of
information prior to September 23, 2011, and does not dispute the declaration filed by
CMS that an NHIC analyst searched NHIC’s electronic and physical records and did not

> Petitioner actually argued that it should be paid for care between August 3 and 25,
2011. However, as noted above, I have found that 30 days prior to September 23, 2011,
is August 24, 2011, not August 25, 2011, as determined by NHIC and CMS. Thus,
August 24, 2011, is Petitioner’s retrospective billing date and she can begin claiming
reimbursement as of that date.
find any application from Petitioner submitted in July 2011. CMS Ex. 4. Instead,
Petitioner asserts in support of authorizing an earlier billing date, that an enrollment
application for NEU, and an application to change Dr. Rajan’s Medicare information,
was actually submitted during the first week in July 2011, and that the applications were
most likely lost in the mail. Petitioner asserts that Dr. Rajan relied on a third party to
prepare and submit the applications, an individual who had been doing Dr. Rajan’s
“credentialing” for a number of years. Petitioner asserts that this individual is
experienced in preparing Medicare applications and trustworthy, and that Dr. Rajan
believes this individual did send the enrollment and change of information applications to
NHIC in early July 2011. To bolster this argument, Petitioner refers to a series of e-mails
authored by Dr. Rajan and the individual who was to submit the applications discussing
the purported July submissions. A June 9, 2011 e-mail from this individual to Dr. Rajan
specifically asserts that “[y]our Medicare Group and Individual applications will be sent
out on 7/1/2011 as the earliest I can submit is 30 days before.” E-mails of July 12 and
September 20, 2011, however, refer only to the status of these purported applications, and
they do not show that the applications were actually mailed or otherwise submitted.

CMS Ex. 1, at 3-6. Petitioner does not offer a copy of any July 2011 enrollment
applications, any proof of mailing, or any other document to corroborate Petitioner’s
claims. Petitioner does not assert that Dr. Rajan has firsthand knowledge regarding how
these applications were submitted in July 2011, nor does it offer an affidavit or request
that I hear testimony from the individual it asserts submitted these applications to attest to
the fact that the applications were, in fact, mailed or otherwise submitted in July 2011.
Dr. Rajan’s belief that the applications were mailed in July does not constitute evidence
of a dispute concerning a material fact that would preclude summary judgment for CMS,
nor does Petitioner’s unsupported suggestion that the applications may have been lost in
the mail.

Petitioner asserts that Dr. Rajan was diligent and “followed the rules” in getting the
applications submitted. When Petitioner realized that the applications did not reach
NHIC by September 20, 2011, it asserts Dr. Rajan and the individual preparing and
submitting the applications made certain that new applications were submitted
immediately, those being the applications received by NHIC on September 23, 2011.
Petitioner believes that Dr. Rajan and NEU are now being “penalized for no fault on my
part.” Petitioner notes Dr. Rajan provided continuity of care to her Medicare patients as
of August 3, 2011; that Dr. Rajan is the only urogynecologist in her area; and that her
patients would not have had access to urogynecology services had she refused to provide
care for them after August 3, 2011. Petitioner asserts that Dr. Rajan’s practice is
predominantly geriatric, and that most of her patients are Medicare beneficiaries.
Petitioner complains that the denial of payment for three weeks of service will produce a
significant financial impact on the practice. Petitioner rather disingenuously asserts that

Medicare’s refusal to pay transfers the burden of payment to Petitioner’s patients.
Finally, Petitioner asks that it be paid for services rendered after August 3, 2011, so that
Dr. Rajan and the patients do not “pay the price for an error that was not committed by
us.”

CMS does not dispute, and for summary judgment purposes I will accept arguendo, that
NEU and Dr. Rajan treated these patients in good faith and in the expectation of
Medicare reimbursement. I am without authority, however, to order either NHIC or CMS
to provide an exemption to Petitioner under the circumstances. Petitioner’s request for
payment after August 3, 2011, amounts to a claim of equitable estoppel, but such a claim
gives me no authority to grant an earlier effective date of enrollment. See US
Ultrasound, DAB No. 2302, at 8 (2010) (“[nJeither the ALJ nor the Board is authorized
to provide equitable relief by reimbursing or enrolling a supplier who does not meet
statutory or regulatory requirements.”). Moreover, I have no authority to declare statutes
or regulations invalid. 1866/CPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“[a]n
ALJ is bound by applicable laws and regulations and may not invalidate either a law or
regulation on any ground.”). It is well-established by federal case law, and in Board
precedent, that: (1) estoppel cannot be the basis to require payment of funds from the
federal government; (2) estoppel cannot lie against the government, if at all, absent a
showing of affirmative misconduct, such as fraud; and (3) I am not authorized to order
payment contrary to law based on equitable grounds. See, e.g., Office of Personnel
Management v. Richmond, 496 U.S. 414 (1990); Heckler v. Community. Health Services
of Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hospital, DAB No.
2183, at 16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d
1202 (10th Cir. 2009).

V. Conclusion

For the reasons explained above, based on the undisputed fact that NHIC did not receive
a completed enrollment application from Petitioner until September 23, 2011, I conclude
that Petitioner’s effective date of enrollment must be September 23, 2011. Petitioner’s
retrospective billing period, however, starts on August 24, 2011, not on August 25, 2011,
as determined by NHIC and CMS.

/s/
Richard J. Smith
Administrative Law Judge

